DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

          ASAP RESTORATION AND CONSTRUCTION, INC.,
                    a/a/o SUZANNE CASEY,
                           Appellant,

                                    v.

          TOWER HILL SIGNATURE INSURANCE COMPANY,
                          Appellee.

                              No. 4D17-2581

                              [May 31, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Joseph George Marx, Judge; L.T. Case No. 50-2012-CA-
019785-XXXX-MB.

   Gray Proctor of Fox & Loquasto, P.A., Orlando, and Vanessa Valdes of
Militzok & Levy, P.A., Hollywood, for appellant.

   Scot E. Samis and Jonathan S. Tannen of Traub Lieberman Straus &
Srewsberry LLP, St. Petersburg, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., GROSS and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.